2008 OK 101
STATE OF OKLAHOMA ex rel. OKLAHOMA BAR ASSOCIATION Complainant,
v.
GEORGE JOSEF MISKOVSKY, III. (a.k.a. George Joseph Miskovsky, III) Respondent.
Nos. SCBD-5465, OBAD-1768
Supreme Court of Oklahoma
November 10, 2008
Upon consideration of the complainant's, Oklahoma Bar Association (Bar Association), application for an order approving the resignation of the respondent, George Josef Miskovsky, III, pending disciplinary proceedings, THE COURT FINDS:
1. On October 24, 2008, the respondent submitted his written affidavit of resignation from membership in the Bar Association pending disciplinary proceedings.
2. The respondent's affidavit of resignation reflects that: a) it was freely and voluntarily rendered; b) he was not subject to coercion or duress; and c) he was fully aware of the consequences of submitting the resignation.
3. The respondent states in his affidavit of resignation that he is aware of a grievance lodged with the Office of the General Counsel of the Oklahoma Bar Association following the filing of criminal charges against the respondent for: Rape in the Second Degree in violation of 21 O.S. §§1111-1114; Forcible Oral Sodomy in violation of 21 O.S. §§886-888; 2 counts of Offering to Engage in an Act of Lewdness in violation of 21 O.S. §1029(A); and Furnishing an Alcoholic Beverage to a Minor in violation of 37 O.S. §537(A)(1). On October 15, 2008, the respondent pled guilty to both counts of Offering to Engage in an Act of Lewdness in violation of 21 O.S. §1029(A). As a result of a negotiated plea agreement, the respondent was sentenced to serve 365 days at the Oklahoma County Detention Center with each count to run concurrently. He was also ordered to pay costs and fines in excess of $16,000.00. As a result of the guilty plea, the State dismissed the other charges.
4. The respondent states that he is aware that his conduct, if proven, would constitute a violation of Rules 1.3 of the Oklahoma Rules Governing Disciplinary Proceedings and 8.4(a) of the Oklahoma Rules of Professional Conduct, 5 O.S. 2001, Ch. 1, App. 3-A and his oath as an attorney.
5. The respondent's resignation pending disciplinary proceedings is in compliance with all of the requirements set forth in Rule 8.1, Rules Governing Disciplinary Proceedings, 5 O.S. 2001, Ch. 1, App. 1-A and it should be approved as effective October 24, 2008.
5. The official roster address of the respondent as shown by the Oklahoma Bar Association is:120 N. Robinson, 29th Floor, Oklahoma City, OK XXXXX-XXXX.
6. The Bar Association has not sought any costs incurred in the investigation of the instant cause.
IT IS THEREFORE ORDERED, ADJUDGED, AND DECREED that George Josef Miskovsky, III's resignation pending discipline be approved.
IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that George Josef Miskovsky, III be stricken from the roll of attorneys. Because resignation pending disciplinary proceedings is tantamount to disbarment, the respondent may not apply for reinstatement prior to the expiration of 5 years from the date of this order. Pursuant to Rule 9.1, Rules Governing Disciplinary Proceedings, 5 O.S. 2001, Ch. 1, App. 1-A, the respondent shall notify all of his clients having legal business pending with him within 20 days, by certified mail, of his inability to represent them and of the necessity for promptly retaining new counsel. Repayment to the Client Security Fund for any monies expended because of the malfeasance or nonfeasance of the respondent, shall be a condition of reinstatement.
DONE BY ORDER OF THE SUPREME COURT THIS 10th DAY OF NOVEMBER, 2008.
CHIEF JUSTICE
ALL JUSTICES CONCUR.